Case: 10-30670 Document: 00511462033 Page: 1 Date Filed: 04/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 29, 2011

                                       No. 10-30670                         Lyle W. Cayce
                                                                                 Clerk

CONNIE REDEAUX,

                                                   Plaintiff-Appellee
v.

SOUTHERN NATIONAL LIFE INSURANCE COMPANY,
INCORPORATED,

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:08-CV-01345


Before DAVIS, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
       Southern National Life Insurance Company, Inc. (“Southern”) appeals the
district court’s grant of summary judgment in favor of Connie Redeaux. We
REVERSE and RENDER judgment in favor of Southern.
                           FACTS AND PROCEEDINGS
       This appeal arises out of the 2002 death of Bryan Redeaux (“the insured”).
At the time of his death, the insured was covered under a life insurance policy


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30670 Document: 00511462033 Page: 2 Date Filed: 04/29/2011



                                   No. 10-30670

issued by Southern and subject to the Employee Retirement Income Security Act
of 1974, 29 U.S.C. § 1001 et seq. (“ERISA”). His mother, Connie Redeaux, was
listed as the beneficiary of this policy. The insured was killed in a single-vehicle
crash in Lafayette Parish, Louisiana. The death certificate shows that the
insured’s blood alcohol concentration (“BAC”) was 0.21 percent at the time of his
death. RE at 17.
      After her son’s death, Redeaux filed a claim with Southern for benefits.
Southern paid Redeaux $10,000 in life insurance benefits but denied her claim
for accidental death benefits based on, inter alia, a policy exclusion “for a loss
which in any way results from . . . injury or death occurring as a result of the
commission of a crime or the attempt to commit a crime.” R. 215.
      Redeaux filed a lawsuit in state court seeking accidental death benefits,
and Southern removed the case to federal court on the basis of federal question
jurisdiction as the claim was preempted by ERISA. R. 9. The parties filed cross
motions for summary judgment, and the district court granted summary
judgment in favor of Connie Redeaux. Southern filed a timely appeal.
                           STANDARD OF REVIEW
      We review “a grant of summary judgment de novo, applying the same legal
standard as the district court.” Miller v. Gorski Wladyslaw Estate, 547 F.3d 273,
277 (5th Cir. 2008). “We will not, however, set aside the district court's factual
findings underlying its review of the plan administrator's determination unless
those findings are clearly erroneous.” Threadgill v. Prudential Sec. Grp., Inc.,
145 F.3d 286, 292 (5th Cir. 1998). Summary judgment should be rendered if the
record demonstrates that “there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” F ED. R. C IV. P. 56(a).
“[A]ll facts and evidence must be taken in the light most favorable to the non-
movant.” LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th Cir.
2007). “A genuine issue of material fact exists if a reasonable jury could enter

                                         2
      Case: 10-30670 Document: 00511462033 Page: 3 Date Filed: 04/29/2011



                                  No. 10-30670

a verdict for the non-moving party.” Brumfield v. Hollins, 551 F.3d 322, 326 (5th
Cir. 2008).
       We review Southern’s denial of benefits under a de novo standard because
the Southern policy does not give the administrator discretionary authority to
determine eligibility for benefits or to construe the terms of the plan. Firestone
Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). We therefore review the
claim as we would “any other contract claim—by looking to the terms of the plan
and other manifestations of the parties' intent.” Id. at 112-13. We review an
administrator's factual findings for an abuse of discretion. Estate of Bratton v.
Nat’l Union Fire Ins. Co. of Pittsburgh, 215 F.3d 516, 521 (5th Cir. 2000). In the
ERISA context, the question of the insured’s cause of death is a factual
determination. Dutka ex rel. Estate of T.M. v. AIG Life Ins. Co., 573 F.3d 210,
213 (5th Cir. 2009).
                                DISCUSSION
       The only issue on appeal is whether Southern erred when it denied
Redeaux’s claim because the policy excludes benefits where the loss “occurr[ed]
as a result of the commission of a crime or the attempt to commit a crime.” We
review de novo Southern’s determination that the insured was committing a
crime at the time of his death. Driving a vehicle while intoxicated is a crime
under Louisiana law. L A. R EV. S TAT. 14:98(A) (2001). The statute at the time of
the insured’s death provided:
       (1) The crime of operating a vehicle while intoxicated is the
       operating of any motor vehicle . . . when:
       (a) The operator is under the influence of alcoholic beverages; or
       (b) The operator's blood alcohol concentration is 0.10 percent or
       more by weight based on grams of alcohol per one hundred cubic
       centimeters of blood.


Id.



                                        3
     Case: 10-30670 Document: 00511462033 Page: 4 Date Filed: 04/29/2011



                                    No. 10-30670

      It is undisputed that the insured was operating a motor vehicle at the time
of his death and that his BAC was .21 percent, more than twice the legal limit
under Louisiana law. The record does not contain any evidence suggesting that
the result of the blood test was erroneous. Redeaux argues that the exclusion
does not apply because no criminal charges were filed by any law enforcement
agency. This court rejected a similar argument in James v. La. Laborers Health
and Welfare Fund, holding that “[t]he failure of the state criminal justice system
to prosecute an individual . . . by no means constitutes an affirmative finding
that the individual is absolved of any crime.” 29 F.3d 1029, 1034 (5th Cir. 1994);
Read v. Sun Life Assur. Co. of Canada, 268 F. App’x 369, 372 (5th Cir. 2008)
(unpublished). Because it is undisputed that the insured was driving and that
his BAC was over the legal limit, we hold that the insured committed the crime
of operating a vehicle while intoxicated under Louisiana law.
      The district court found that there was no evidence that a qualified person
drew and tested the insured’s blood sample, a determination that Redeaux urges
this court to adopt. R. 329–330. But the district court’s finding is clearly
erroneous because the record shows that the insured’s blood sample was drawn
and tested by the coroner’s office. RE at 8, 17. Under Louisiana law, “the coroner
or his designee, shall perform or cause to be performed a toxology screen on the
victim . . . of all traffic fatalities for determining evidence of any alcoholic content
of the blood. . . . The coroner’s report . . . may be admissible in any court of
competent jurisdiction as evidence of the alcoholic content of the blood . . . at the
time of the fatality.” L A. R EV. S TAT. 32:661(A)(2)(b).
      Redeaux argues that the insured’s BAC alone is not sufficient to prove that
he was “intoxicated.” However, an individual who (1) operates a motor vehicle
when (2) his BAC is over 0.10 percent is guilty of violating L A. R EV. S TAT. 14:98.
The statute does not require proof that an individual was “intoxicated,” and the
cases that Redeaux cites in support of her contention are inapposite.

                                           4
    Case: 10-30670 Document: 00511462033 Page: 5 Date Filed: 04/29/2011



                                  No. 10-30670

      We review for abuse of discretion Southern’s factual determination that
the insured died as a result of the commission of a crime. As stated earlier, there
is ample evidence that the insured was driving under the influence of alcohol
when he died in a single-car crash. The police report did not note any weather,
vehicle, or road conditions that may have contributed to the crash. Redeaux fails
to identify any evidence suggesting that a factor other than the insured’s
intoxication caused the crash. Based on the record, we conclude that Southern
did not abuse its discretion when it determined that the insured’s death
“occurr[ed] as a result of the commission of a crime.” The denial of coverage was
“based on evidence . . . that clearly supports the basis for its denial.” Holland v.
Int’l Paper Co. Retirement Plan, 576 F.3d 240, 246 (5th Cir. 2009) (internal
quotation marks omitted).
                                 CONCLUSION
      For the foregoing reasons, we REVERSE and RENDER judgment in favor
of Southern.




                                         5